DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-50 are objected to because of the following informalities:  Claim 25, preamble should be changed to “the method of claim 24,” since it depends from a method claim.  Claims 1-21 are properly number, however, after 21 applicant repeats claim number 20, claim 20 which should be renumber as claim 22.  Claims have been renumbered after 21 to be 22-52 respectively.  Appropriate correction is required.

Drawings
The drawings are objected to because dark shading and text is not permitted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, 18, 20, 28, 35, 43, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 8, 15, 18, 20, 28, 35, 43, and 50 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 21-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotti (WO 2018/022914).
Regarding claim 1, Lotti discloses a lash extension comprising a first hair having a first proximal end and a first distal end; a second hair having a second proximal end and a second distal end; and a base intersecting the first hair between the first proximal end and the first distal end and the second hair between the second proximal end and the second distal end such that a first segment of the first hair extends between the base and the first proximal end and a second segment of the second hair extends between the base and the second proximal end (see Figure 3A; paragraph 31).
Regarding claims 2, 21, 24, and 39 the first hair and the second hair intersect each other at the base (paragraph 21).
Regarding claims 3, 25 and 40, the first hair and the second hair are spaced apart from each other along the base (see Figure 3A).
Regarding claims 4, 26, and 41 the first hair is included in a first cluster of hair, wherein the second hair is included in a second cluster of hair (see Figure 3A; paragraphs 22-23).
Regarding claims 5, 27, and 42 the first cluster of hair and the second cluster of hair are spaced apart from each other along the base (paragraph 24; Figure 3A).
Regarding claims 6, 28, and 43 the first hair and the second hair is a synthetic hair (paragraph 30).
Regarding claims 7, 22, 29, and 44 each of the first hair and the second hair includes polybutylene terephthalate (PBT) (paragraph 30).
Regarding claims 8, 30, and 45 the base has a thickness between about 0.05 millimeters and about 0.15 millimeters (paragraph 40).
Regarding claims 9, 31, and 46, the base includes a string connected to the first hair and the second hair (paragraph 32, thread).
Regarding claims 10, 32, and 47, the first hair and the second hair are monolithic with the base (paragraph 31).
Regarding claims 11, 33, and 48, the first hair and the second hair are heat fused with the base (paragraph 31).
Regarding claims 12, 34, and 49, the first hair and the second hair are not monolithic with the base (paragraph 32).
Regarding claims 13, 35, and 50, the first segment and the second segment are identical in length (see Figure 3A).
Regarding claims 14, 36, and 51, the first segment and the second segment are not identical in length (see Figure 3A).
Regarding claims 15, 18, 37, and 52, the first segment and the second segment has a length between about 0.2 millimeters to about 2.5 millimeter (paragraph 34).
	Regarding claims 16, 23, and 38 Lotti discloses the method comprising depositing a first hair across a region, wherein the first hair includes a first proximal end and a first distal end, wherein the region intersects the first hair between the first proximal end and the first distal end such that a first segment of the first hair is formed between the region and the first proximal end; depositing a second hair across the region, wherein the second hair includes a second proximal end and a second distal end, wherein the region intersects the second hair between the second proximal end and the second distal end such that a second segment of the second hair is formed between the region and the second proximal end; and forming a base at the region to cause the first hair and the second hair to be secured to the base (see Figure 3A; paragraphs 21).
Regarding claim 17, wherein forming the base at the region includes heating the first hair and the second hair at the region to melt the first hair and the second hair to form the base such that the first hair and the second hair are heat fused with the base (paragraph 21; heat seal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotti (WO 2018/022914) in view of Byrne (US 8,225,800).
Lotti discloses the claimed invention except for cutting the first segment at a first point between the base and the first proximal end such that the first segment still extends from the base to the first point after the first segment is cut at the first point; and cutting the second segment at a second point between the base and the second proximal end such that the second segment still extends from the base to the second point after the second segment is cut at the second point; (claim 20) wherein cutting the first segment causes the first segment to have a first length from the base to the first point, wherein the first length is between about 0.2 millimeters to about 2.5 millimeters, wherein cutting the second segment causes the second segment to have a second length from the base to the second point, wherein the second length is between about 0.2 millimeters to about 2.5 millimeters.
Byrne teaches that it is well known in the art to cut artificial eyelashes to any desired length by the user (col. 1, lines 10-15). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the artificial eyelashes of Lotti be cut to a desired length as taught by Byrne to allow the user the ability to choose a desired length.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
4/27/2022